UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6181


OLIVER M. BOLING,

                       Petitioner – Appellant,

          v.

U.S. PAROLE COMMISSIONER; WARDEN M. L. RIVERA,

                       Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:10-cv-02957-CMC)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Oliver M. Boling, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Oliver     M.       Boling,   a      prisoner     in       federal     custody

pursuant to a Washington, D.C., conviction, seeks to appeal the

district court’s order accepting in part the recommendation of

the   magistrate       judge      and   denying     relief     on     this    28    U.S.C.A.

§ 2241 (West 2006 & Supp. 2011) petition.                            The order is not

appealable      unless        a     circuit       justice     or      judge        issues    a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(A) (2006);

see Madley v. United States Parole Comm’n, 278 F.3d 1306, 1310

(D.C. Cir. 2002).

              A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief   on    the     merits,      a   prisoner     satisfies        this    standard      by

demonstrating        that     reasonable          jurists     would      find      that     the

district      court’s    assessment         of    the   constitutional           claims     is

debatable     or     wrong.        Slack    v.     McDaniel,       529    U.S.     473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.



                                              2
           We have independently reviewed the record and conclude

that Boling has not made the requisite showing.       Accordingly, we

deny a certificate of appealability and dismiss the appeal.         We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3